Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 18-30 are pending.  Claims 18-30 are examined on the merits.

Claim Objections
              Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 18, 21-24, and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia (US 7,514,469), in view of KIYOUTANI et al (JP 411147834 A).	            
	 Jia teaches a method for alleviating joint pain and stiffness and improving mobility, range of motion and flexibility and physical function comprising administering to a host in need Scutellaria enriched for Free-B-ring flavonoids containing baicalin and an extract derived from Acacia enriched for flavans containing catechin or epicatechin (thus claim 26 is met), wherein said method alleviates inflammation (see claim 1).
            Jia teaches a method for treating pathological conditions related to osteoarthritis and rheumatoid arthritis (thus a method for supporting or managing cartilage health in a mammal), said method comprising administering to a host in need thereof an effective amount of a composition comprising a mixture of an extract derived from Scutellaria enriched for Free-B-ring flavonoids containing baicalin and an extract derived from Acacia enriched for flavans containing catechin or epicatechin together with a pharmaceutically acceptable carrier, wherein said method alleviates inflammation (see claim 7).
              Jia teaches a method for alleviating joint pain and stiffness and improving mobility, range of motion and flexibility and physical function comprising administering to a host in need thereof an effective amount of a composition comprised of a mixture of an extract derived from Scutellaria enriched for Free-B-ring flavonoids containing baicalin, and an extract derived from Acacia enriched for flavans containing catechin or epicatechin, and one or more of an adjuvant, excipient or carrier; wherein said adjuvant, excipient or carrier (thus claim 29 is met) is selected from the group consisting of calcium-based salts, silica, boron, histidine, glucosamine sulfate (thus 28 is met), chondroitin sulfate, copper gluconate, cellulose, vitamin D, and shark and bovine cartilage, wherein said method alleviates inflammation (see claim 13).
            Jia teaches a therapeutic composition can be administered in a variety of unit dosage forms depending upon the method of administration. For example, unit dosage forms suitable for powder, tablets, pills and capsules (col 26, lines 45-49) (thus claim 30 is met).
            Jia teaches the concentration of Free-B-ring flavonoids in Univestin.TM. can be from about 1% to 99% and the concentration of flavans in Univestin.TM. can be from 99% to 1% (col 20, lines 4-6) (thus claims 22 and 24 are met).
          Jia teaches FIG. 1 depicts graphically the inhibition of COX-1 and COX-2 by HTP fractions from Acacia catechu and FIG. 2 depicts graphically the inhibition of COX-1 and COX-2 by HTP fractions from Scutellaria baicalensis (thus claim 21 is met).
            Jia does not teach the incorporation of at least one Morus extract enriched for one or more prenylated flavonoids; neither does Jia teach the claimed percentage of active ingredient in claim 29.
            KIYOUTANI et al teach to obtain the subject inhibitor comprising an extract of sage or a plant of the genus Morus as an active ingredient, useful as a therapeutic agent for pancreatitis, acute arteritis, pulmonary emphysema, arteriosclerosis, arthrorheumatism, metastasis of cancer, infiltration, etc., capable of preventing aging of skin by recovering and maintaining tension and elasticity of skin. This serine protease inhibitor comprises an extract of one or more plants selected from, among Salvia officinalis L. and plants of Morus (e.g. Morus bombycis Koidz. Morus alba L. var. stylosa Bur. Morus alba L., Morus atropurpure Roxb., etc.), as an active ingredient. One or a mixed solvent of two or more selected from among methanol, ethanol (thus Morus extract enriched for one or more prenylated flavonoids), 1,3-butylene glycol, propylene glycol and purified water is preferable as the extracting solvent in obtaining the extract. A method for immersing the plant in the solvent at room temperature in a cooled or heated state, etc., may be cited as the extraction method. Preferably the extraction is preferably carried out by 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed Morus alba extract enriched for one or more prenylated flavonoids from KIYOUTANI et al into the composition of Jia since KIYOUTANI et al Morus alba extract is useful as a therapeutic agent for arthrorheumatism. Therefore, one of the ordinary skill in the art would have been motivated to use the claimed Morus alba extract enriched for one or more prenylated flavonoids from KIYOUTANI et al into the composition of Jia to treat rheumatoid arthritis.
  Regarding the claimed percentage of active ingredient in claim 29, although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to treat rheumatoid arthritis, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 18, and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia and KIYOUTANI et al as applied to claims 18, 21-24, 26-30 above, and further in view of Cheon et al (Cheon et al, Effects of prenylated flavonoids and bioflavonoids on .
The teachings of Jia and KIYOUTANI et al are set forth above and applied as before.
The combination of Jia and KIYOUTANI et al do not specifically teach albanin G or kuwanon G or morusin in claim 25.
Cheon et al teach among the derivatives tested, prenylated compounds including morusin (from Morus alba) (thus claim 25 is met), kuwanon C (from M. alba) and sanggenon D (from Sang-Bai-Pi), and biflavonoids such as bilobetin and ginkgetin (from Ginkgo biloba), were found to inhibit NO production from lipopolysaccharide (LPS)-induced RAW 264.7 cells at >10 μM. Inhibition of nitric oxide production was mediated by suppression of iNOS enzyme induction but not by direct inhibition of iNOS enzyme activity. Since nitric oxide (NO) produced by inducible NO synthase (iNOS) plays an important role in inflammatory disorders, inhibition of NO production by these flavonoids may contribute, at least in part, to their antiinflammatory and immunoregulating potential in vivo (see Abstract).
As evidenced by Cheon et al, Morus alba contains the claimed prenylated compounds morusin
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
  

Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655